Citation Nr: 1636999	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a previously denied claim for service connection for a left knee disorder and denied the claim on the merits.

With his January 2011 substantive appeal, the Veteran requested a hearing with a Veterans Law Judge to be held at the RO (Travel Board hearing).  However, in December 2014 correspondence, he requested to cancel the hearing scheduled for January 2015, without requesting that the hearing be rescheduled, thereby withdrawing his request.  As there are no other hearing requests or requests to reschedule of record, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704 (e) (2015).

This case was previously before the Board in August 2015 when the Board also reopened the service connection claim and remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disorder.  He asserts that a preexisting left knee disorder, which was caused by a 1966 pre-service football injury and re-injury in 1967, was aggravated during a low crawl exercise in February 1970.  He reports undergoing a left knee open medial meniscectomy at Grant Hospital in Columbus, Ohio in 1970 after separation from service and a left total knee arthroplasty in December 2007 at Physician's Regional Medical Center in Fort Meyers, Florida.  Following a physical examination and diagnostic testing during a November 2009 VA examination, the diagnosis was severe osteoarthritis left knee status post total knee arthroplasty.  The examining VA physician opined that the progression of the Veteran's pre-service left knee condition was not increased by military service.  Instead the examiner believed the increase in left knee disability during service was due to the natural progression of the disease/injury and the increase in disability after service was possibly due to undue stress on the left knee as a result of undergoing several surgeries on the right knee prior to the left knee surgery.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

Every veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A September 1969 pre-service letter from R. Weisenburger, M.D., indicates that he first saw the Veteran in July 1969 for left knee pain.  The Veteran had injured his left knee playing football in 1966, resulting in a left knee valgus strain and evidently a ligamentous strain, which slowly healed.  Then, he re-injured his left knee in 1967 and had recurring pain along the medial joint line and anteriorly.  The Veteran reported working at a construction job and having difficulty walking at the end of the day.  

Left knee x-ray examination on AP view showed a very slight irregularity over the articular surface of the lateral femoral condyle and also an area of calcification in the region of the attachment of the anterior horn of the medial meniscus.  The lateral view showed a fabella present and a calcific deposit within the posterior joint surface.  Following a physical examination, Dr. Weisenburger remarked that the patient would need surgery sooner or later and remarked he did not believe the Veteran was a good candidate for military service.

Four days later, the Veteran's September 1969 entrance examination report noted "old knee inj[ury] left medial meniscus; pain along medial ant[erior] area of joint; full extension present; negative McMurray's."  The summary of defects and diagnoses noted "old medial ligament and medial meniscus inj[ury] left knee [with] residual pain."  Finally, the report included a recommendation for an orthopedic consultation, which was apparently conducted on November 5, 1969 based on the notation "NCD" or not considered disabling.  The Board did not locate that consultation report among the Veteran's service treatment records.  In a contemporaneous entrance report of medical history, the Veteran disclosed his history of painful left knee joint and that he had been advised to operate on his knee.  The physician's summary referenced the pre-service letter regarding the Veteran's left knee.

In this case, the Veteran has a current left knee disability and his left knee disorder was recorded in his enlistment examination report.  If a preexisting disorder is noted upon entry into service, the presumption of soundness does not attach and the veteran cannot bring a claim for direct service connection for that disorder; rather, the veteran may bring a claim for service-connected aggravation of that disorder.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  A preexisting injury is considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Jensen, 19 F.3d at 1417.  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is then on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 234 (2012); 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C. § 1153; 38 C.F.R. § 3.306(b).

Although the November 2009 VA examiner provided a medical opinion supported by a rationale regarding the conclusion that the increase in left knee disability during service was due to the natural progress of disease, the Board finds that further development is required before deciding the claim on appeal.

First and foremost, it appears that there may be outstanding service treatment records pertinent to the Veteran's left knee disability.  As noted, it appears that the Veteran had an orthopedic consultation on November 5, 1969; however, that record is not in his service treatment records.  Also, service treatment records reflect that the Veteran sustained left knee trauma on February 24, 1970 with pain and swelling with catching in the left knee after a low crawl exercise.  He was sent to the Orthopedic Clinic at Womack Army Hospital for x-rays.  A February 27, 1970 medical evaluation board (MEB) narrative summary referenced the left knee x-ray examination, which showed multiple small loose bodies, and indicated he was admitted to the hospital awaiting EPTS Board and would be treated in Buck's traction.  Unfortunately, the Board did not locate a left knee x-ray report or any in-patient hospitalization records.  Therefore, on remand, the AOJ should attempt to obtain all outstanding service treatment records.

The Board also observes that in compliance with the prior Remand, the AOJ arranged for a VA examination in February 2016 to obtain medical opinion evidence necessary to decide the claim.  Unfortunately, the examination request reflects that the Veteran was given only two days' notice and was cancelled because the Veteran refused the examination.  Because there appear to be outstanding service treatment records, and because, based on evidence in the file that includes a work telephone number, the Veteran appears to be working, the Board finds it reasonable to give the Veteran another opportunity to present himself for a VA examination.  The AOJ should arrange for a VA orthopedic examination and give the Veteran sufficient notice prior to the scheduled examination date.

As the claim is being remanded, the AOJ should also give the Veteran another opportunity to identify and submit any outstanding private and VA treatment records pertinent to his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from appropriate sources the following outstanding medical records, which may have been maintained separately from the Veteran's service treatment records:

a) the report of a November 5, 1969 orthopedic consultation;
b) the report of a left knee x-ray examination from the Womack Army Hospital Orthopedic Clinic performed on or around February 24, 1970; and
c) all in-patient hospitalization records from Womack Army Hospital dated in February and March 1970.

2.  With any necessary assistance from the Veteran, obtain any VA or private treatment records pertinent to his left knee disability, including outstanding 1970 surgical records of a left knee meniscectomy from Grant Hospital in Columbus, Ohio; and December 2007 surgical records of a left total knee arthroplasty from Physician's Regional Medical Center in Fort Meyers, Florida.

3.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above development, arrange for a VA orthopedic examination by an appropriate physician to evaluate the Veteran's left knee disability.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All necessary testing should be accomplished and reports of any testing should be associated with the examination report. 

The examining physician is asked to provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that any increase in severity during service of the Veteran's pre-existing left knee disorder, which was noted on his September 1969 entrance examination, was due to the natural progress of the disorder.

A medical analysis and rationale are to be included with all opinions expressed.  In rendering the requested opinion, the examining physician should discuss the left knee injury sustained in February 1970 during the low crawl exercise and discuss any differences between physical and radiological examination findings before and at entrance examination compared with those after the February 1970 injury, including left knee x-ray findings showing multiple small loose bodies.

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for a left knee disability.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




